Citation Nr: 0109321	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to secondary service connection for bilateral 
hearing loss, vertigo and vestibular dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1942 to November 
1945.


An RO rating decision in December 1993 denied the veteran's 
claim for service connection for bilateral hearing loss, on 
the basis that there was no evidence of bilateral hearing 
loss at the time of discharge from service or within the one-
year presumptive period.  The veteran was notified of this 
decision, and he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that denied service 
connection for bilateral hearing loss, vertigo and vestibular 
dysfunction, claimed to be secondary to the service-connected 
disability of shell fragment wound of the right mastoid 
region.  The veteran submitted a notice of disagreement in 
March 2000, and the RO issued a statement of the case in 
March 2000.  The veteran submitted a substantive appeal in 
April 2000.



FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1993, service 
connection for bilateral hearing loss was denied.

2.  Evidence received since the 1993 RO denial of service 
connection for bilateral hearing loss, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Bilateral hearing loss, vertigo and vestibular 
dysfunction are causally related to the shell fragment wound 
in the region of the right ear.



CONCLUSIONS OF LAW

1.  The unappealed 1993 RO decision, denying service 
connection for bilateral hearing loss, was final.  38 U.S.C. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1993).

2.  Evidence submitted since the unappealed 1993 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Bilateral hearing loss, vertigo and vestibular 
dysfunction are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for Bilateral Hearing Loss.

A.  Factual Background

The veteran had active service from March 1942 to November 
1945.  Service department records show that the veteran 
participated in action against the enemy at Iwo Jima, Volcano 
Islands, in February 1945 and was wounded in action.  The 
veteran was awarded the Purple Heart Medal.

Service medical records at the time of the veteran's 
enlistment examination and at separation reveal that the 
veteran's hearing was 15/15, bilaterally, for whispered voice 
and spoken voice.

Service medical records in February 1945 show that the 
veteran suffered a shell fragment wound to the right ear in 
combat.  Records reveal that a shell exploded along side the 
veteran's head, and that he was unconscious for about one 
hour.  The veteran reported that, since then, he felt numb 
over the right side of his face.  The examiner also noted a 
small wound of the left ear.  There was no evidence of 
intracranial injury.  Records indicate that the veteran was 
transferred ashore to a hospital.

Service medical records in March 1945 show a diagnosis of 
shell fragment wound of the right ear.  X-rays revealed a 
small fragment in the region of the veteran's right mastoid.  
The veteran reported that, since the injury, he had had 
headaches and some impaired hearing.  Examination of the 
veteran's eardrums was largely negative.  There was minor 
congestion in the right ear.  His hearing was 15/15, 
bilaterally, for whispered voice and spoken voice.
  
The evidence of record at the time of the December 1993 RO 
rating decision consisted primarily of service medical 
records, service personnel records, and a medical report by a 
private physician that showed a diagnosis of sensorineural 
hearing loss.

Evidence submitted since the December 1993 RO decision 
includes a March 1999 medical statement by an audiologist, 
stating that the veteran's current hearing loss was at least 
partially the result of his military service and head wound; 
VA progress notes in April 1999, showing that the veteran was 
fitted with a right ear hearing aid; a report of VA 
examination in June 1999, showing a diagnosis of bilateral 
sensorineural hearing loss; a report of VA examination in 
July 1999, showing diagnoses of subjective hearing loss with 
occasional vertigo and bilateral retraction of tympanic 
membranes, and a history of shell fragment wound in the ear 
during the war; a July 1999 VA addendum report, indicating 
that it was unlikely that the shell fragment wound near one 
ear had caused symmetric hearing loss; and statements by the 
veteran to the effect that he has had impaired hearing in 
both ears and occasional vertigo since his injury in 1945.



B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (2000).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1993 decision, denying 
service connection for bilateral hearing loss, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1993 RO rating decision, there was no evidence 
of chronic hearing loss in service or within the one-year 
presumptive period, and there was no other basis to support 
an award of service connection.  The evidence added to the 
record after the 1993 RO rating decision includes statements 
of the veteran reflecting a continuity of symptomatology of 
impaired hearing and vertigo since the shell fragment wound 
in service; a private medical report showing that the 
veteran's current hearing loss was at least partially the 
result of his military service and head wound; and a current 
medical diagnosis of bilateral sensorineural hearing loss.  
This evidence must be considered to fairly evaluate the 
merits of the claim.  Hence, the evidence is "new and 
material."

As new and material evidence has been submitted since the 
December 1993 RO rating decision, the application to reopen 
the claim for service connection for bilateral hearing loss 
is granted.


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss,
Vertigo and Vestibular Dysfunction.

A.  Factual Background

As noted above, service medical records show that the veteran 
suffered a shell fragment wound to the right ear in combat in 
1945.  He was unconscious for about one hour.  Records show 
that the examiner also noted a small wound to the left ear.  
There was no evidence of intracranial injury.  Records 
reflect that the veteran was hospitalized for several weeks 
following the incident.  Service medical records also show 
that the veteran later complained of headaches, some impaired 
hearing, and numbness on the right side of his face.  The 
veteran's hearing at that time and at the time of discharge 
was 15/15, bilaterally, for whispered voice and spoken voice.

A January 1946 RO rating decision granted service connection 
for shell fragment wound in the region of the right ear, 
effective from November 1945.

Private medical records in July 1993 show that the veteran 
complained of hearing loss.  The veteran reported that he was 
injured during the war and was hospitalized for 4 or 5 weeks.  
The veteran was diagnosed with sensorineural hearing loss.

A March 1999 medical statement by an audiologist indicates 
that findings of an ENG (electronystagmogram) strongly 
supported a central vestibular dysfunction, which was 
consistent with the veteran's report of a head wound incurred 
during World War II.  The veteran had reported being 
hospitalized after the incident for 5-to-7 weeks for the 
resultant vertigo, and that he continued to experience a 
vestibular problem.  It was the opinion of the audiologist 
that, although it was likely that the veteran's current 
hearing loss was at least partially the result of his 
military service and head wound, a stronger and less 
complicated case could be made for [service connection] for 
vestibular dysfunction.

VA progress notes in April 1999 show that the veteran was 
fitted with a right ear hearing aid.
  
The veteran underwent a VA neurological examination in June 
1999.  The veteran reported that he sustained a shrapnel 
wound in the right ear during World War II.  The veteran 
reported that he lost consciousness and was taken to a 
hospital ship; he was then transferred from Guam and flown to 
a naval hospital in Hawaii.  The veteran reported that he was 
hospitalized for 5 or 6 weeks based upon his complaint of 
dizziness when he stood up.  The veteran reported that he was 
later taken out of the infantry and was assigned clerk's 
work.  The veteran reported that he continues to have 
dizziness when he gets up in the morning or when he gets up 
from sitting.  The veteran reported that he began losing his 
hearing about 15 years ago, and that he uses a hearing aid.  
The veteran denied any tinnitus.

Upon examination, there was no memory loss or aphasia; speech 
was clear.  There were no bruits.  Sense of smell was intact.  
The visual fields were full.  Facial sensation was intact; 
there was no facial weakness.  Hearing was decreased 
bilaterally, more on the left than on the right, to whispered 
voice.  The palate moved symmetrically.  Extremities revealed 
no weakness, atrophy, or fasciculation.  The veteran was 
diagnosed with no neurological explanations for the vertigo.

The veteran underwent a VA audio examination in June 1999.  
He reported having hearing loss since World War II, right 
worse than left.  He reported a history of shell fragment 
wound to the right mastoid.  He reported having new hearing 
aids.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
105
105
LEFT
40
50
60
100
105

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 80 percent in the left ear.  
The veteran was diagnosed with bilateral sensorineural 
hearing loss, mild to profound 500-4000 hertz.  Word 
recognition was not within normal limits in either ear.

The veteran underwent a VA ear disease examination in July 
1999.  The veteran complained of bilateral hearing loss and 
occasional vertigo.  Upon examination, the veteran's auricles 
were bilateral without deformity.  The external auditory 
canals were without scaling or discharge in the right ear.  
There was some cerumen in the external auditory canal, as 
well as a small amount of cerumen next to the eardrum.  Most 
of the cerumen was removed.  The right tympanic membrane had 
decreased mobility and a large retraction pocket; the left 
tympanic membrane also exhibited decreased mobility and 
appeared retracted.  The veteran exhibited no disorder of 
balance, but did report disturbance with vertigo with sudden 
standing or occasionally turning over.  The veteran was 
diagnosed with subjective hearing loss with occasional 
vertigo, as well as with bilateral retraction of tympanic 
membranes.  The examiner noted that the veteran was 
apparently hit with shrapnel in the ear during the war.

A July 1999 addendum to the VA ear disease examination 
reflects review of the audiogram and ENG report.  The 
audiogram showed a bilateral sensorineural hearing loss; the 
ENG report showed a central vestibular dysfunction.  It was 
the opinion of the VA examiner that, since the sensorineural 
hearing loss was bilateral and the vestibular dysfunction was 
central in nature, the shell fragment wound near one ear was 
unlikely to cause symmetric hearing loss.  The VA examiner 
noted that there was no finding of peripheral vestibular 
dysfunction in the ENG report, and that it was unlikely that 
there was any aural or peripheral cause for the veteran's 
vertigo or episodic imbalance.

Statements of the veteran are to the effect that his symptoms 
of bilateral hearing loss, vertigo and vestibular dysfunction 
have existed since his injury in World War II.

B.  Legal Analysis

The veteran contends that his bilateral hearing loss, vertigo 
and vestibular dysfunction are residuals of his service-
connected disability of shell fragment wound of the right 
mastoid region.  Based upon all the evidence of record, 
presuming its credibility, the claim for service connection 
for bilateral hearing loss has been reopened.  The Board also 
notes that the veteran claims to have been hospitalized for 
several weeks in service due to his injury, and that these 
records are not in the claims folder.  However, for the 
reasons reflected below, the Board determines that it is 
unnecessary to remand this case for compliance with VA's duty 
to assist, in view of the favorable action taken below.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Audiometric testing was not performed in conjunction with the 
veteran's medical examination for release from active duty in 
November 1945.  The absence of reported audiometric scores at 
separation does not preclude a grant of service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Service connection is in effect for shell fragment wound in 
the region of the right ear.  The evidence of record shows 
that the veteran currently has bilateral sensorineural 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if bilateral 
hearing loss can be linked to service or to a service-
connected disability.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry report no defects, and the Board presumes the veteran 
to have been in sound condition in 1942.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).
Service medical records reveal that a shell exploded along 
side the veteran's head, and that he was unconscious for 
about one hour.  There was no evidence of intracranial injury 
at the time.  Records show that the veteran felt numb over 
the right side of his face, and that the examiner noted a 
small wound of the left ear.  
X-rays revealed a small fragment in the region of the 
veteran's right mastoid.  The veteran was hospitalized for 
several weeks with complaints of dizziness.

Post-service medical records show a diagnosis of 
sensorineural hearing loss in 1993 and evidence in support of 
a finding of central vestibular dysfunction and vertigo in 
1999-long after military service.  The veteran was fitted 
with a hearing aid in 1999.

Statements of the veteran in the claims folder are to the 
effect that, since his injury in service, he has had impaired 
hearing, vertigo and vestibular dysfunction. The United 
States Court of Appeals for Veterans Claims has found that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

Correspondence from an audiologist in 1999 indicates that 
findings of an ENG study, suggesting a central vestibular 
dysfunction, were consistent with the veteran's report of a 
head wound incurred during World War II.  It was also the 
opinion of the audiologist that the veteran's current hearing 
loss was at least partially the result of his military 
service and head wound.  The Board finds that the combination 
of the veteran's statements, the service medical records 
mentioning a wound to both ears and hospitalization, and the 
audiologist's opinion, is sufficient to show symptoms in 
service, current disability, and linkage to a service-
connected disability.

Moreover, where threshold requirements for hearing disability 
are not met until several years after separation from 
service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In such cases, consideration is given as to whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  Id.  
Here, the record includes evidence that the veteran sustained 
a shell fragment wound in the region of the right ear, 
rendering him unconscious for about one hour and requiring 
several weeks of hospitalization.  There is no evidence of 
any intercurrent causes.  

The report of VA examination in July 1999 does not reflect 
whether the claims folder was available for review by the 
examiner.  Although an addendum to that report (following 
review of an audiogram and ENG report) found it unlikely that 
a shell fragment wound near one ear would cause symmetric 
hearing loss, the Board notes that the service medical 
records reflect that there was a wound to both ears.  
Moreover, the evidence of record indicates that the veteran's 
hearing loss was greater in one ear than the other and, thus, 
not symmetrical.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's bilateral hearing loss, vertigo and vestibular 
dysfunction are related, at least in part, to his service-
connected disability.  Under the circumstances, the veteran 
prevails as to his claim for secondary service connection for 
bilateral hearing loss, vertigo and vestibular dysfunction 
with application of the benefit of the doubt in his favor.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).

ORDER

Secondary service connection for bilateral hearing loss, 
vertigo and vestibular dysfunction is granted.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

